— Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered January 27, 1989, convicting him of promoting prison contraband in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s arguments, the prosecutor did not withhold any information from the Grand Jury which would have materially influenced its investigation (see, People v Spinelli, 165 AD2d 888). Accordingly, the court did not err in denying the defendant’s motion to dismiss the indictment.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual *796review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80, 85). We have considered the defendant’s remaining contentions and find them to be without merit. Balletta, J. P., O’Brien, Copertino and Pizzuto, JJ., concur.